 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10
         MICHAEL VALDEZ,                                        Case No. 1:17-cv-00430-LJO-SAB
11
                        Plaintiff,                              ORDER CONTINUING HEARING ON
12                                                              MOTION FOR PROTECTIVE ORDER TO
               v.                                               MAY 2, 2019 AT 8:30 A.M.
13
         LARRY LEEDS, et al.,                                   ORDER REQUIRING PARTIES TO MEET
14                                                              AND CONFER AND FILE
                        Defendants.                             SUPPLEMENTAL JOINT STATEMENT
15
                                                                (ECF No. 95)
16

17

18            On March 22, 2019, Defendants Hanford Police Department (“HPD”), Larry Leeds

19 (“Leeds”), Patrick Jurdon (“Jurdon”), Dale Williams (“Williams”), Christifer Barker (“Barker”),
20 and Jarred Cotta (“Cotta”) (collectively, the “Defendants”) filed a motion for a protective order.
                                                              1


21 (ECF No. 89.) The Court held a hearing on the motion on April 10, 2019. (ECF No. 98.) At the

22 hearing, attorney Morgan E. Ricketts appeared on behalf of Plaintiff, attorney Mario U. Zamora

23 appeared on behalf of Defendants Larry Leeds and the city of Hanford, and attorney Chad

24 Couchot appeared on behalf of Defendant Naphcare.

25            During the hearing, the Court determined that the briefing, joint statement, and record

26
     1
         The instant motion does not relate to claims against Defendant Naphcare, Inc., and Naphcare does not take a
27 position regarding the motion, and thus is not included when referring to “Defendants” for purposes of this order.
     (ECF No. 97.)
28


                                                            1
 1 provided to the Court is insufficient to address the discovery in dispute and to determine the

 2 parameters of a potential protective order. However, the parties agreed that at least some of the

 3 documents in dispute should be produced as responsive to the discovery requests, at least for the

 4 purposes of use in this federal civil proceeding, and agreed to begin the process of determining

 5 what documents Defendants will produce, subject to potential redactions and to the entry of a

 6 protective order limiting use of the documents outside of this proceeding. Thus, separate from

 7 the terms of the protective order which may apply to the documents produced, the Court will

 8 require the parties to meet and confer with the goal of narrowing any dispute concerning the

 9 scope of the discovery requests, and what aspects of the requests or specific documents

10 Defendants maintain any objections as to. From the parties’ representations at the hearing, it

11 appears that they should be able to come to an agreement on what is and what is not relevant and

12 producible within the officer’s personnel files, and other documents which are responsive to the

13 specific discovery requests in dispute, and thus narrow that aspect of the discovery dispute down

14 to the specific remaining requests or documents which may require court intervention to further

15 resolve disputes concerning. Ultimately, the Court is hopeful this aspect of the discovery dispute

16 can be resolved without the need for the Court to address the specific requests, however if such

17 dispute remains, the parties shall address, with clear and narrow specificity, which aspects of

18 which requests remain in dispute, and the legal authorities applicable to the remaining dispute, in

19 the supplemental joint statement.
20          On the other hand, it appears there is likely an impasse on the issue of whether the

21 protective order shall restrict the ability of Plaintiff to use the disclosed materials outside of this

22 federal civil proceeding, and specifically within the related criminal proceeding in state criminal

23 court. The parties shall also meet and confer regarding this issue, and if unable to resolve, shall

24 address this issue in their joint statement describing the parties’ positions regarding this issue

25 along with sufficient legal authority supporting their respective positions.

26          Additionally, in order to aid the meet and confer process, Defendants shall provide

27 Plaintiff with a draft of a proposed protective order on or before Monday, April 15, 2019.

28 ///


                                                      2
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The hearing on the motion for protective order is CONTINUED until May 2,

 3                  2019, at 8:30 a.m. in Courtroom 9;

 4          2.      Defendants shall provide Plaintiff with a draft proposed protective order on or

 5                  before April 15, 2019;

 6          3.      The parties shall meet and confer to determine which documents Defendants will

 7                  agree to produce subject to a protective order, and what aspects of the requests or

 8                  specific documents Defendants maintain objections to;

 9          4.      The parties shall also meet and confer regarding the scope of the protective order

10                  pertaining to potential use of the disclosed documents outside of this federal civil

11                  proceeding;

12          5.      On or before April 24, 2019, the parties shall file a joint statement which clearly

13                  and narrowly addresses the issues that remain following the meet and confer

14                  process (including a joint statement and respective position with authority on each

15                  on the documents not to be produced and a joint statement and respective position

16                  with authority from each party on the proposed protective order); and

17          6.      If the parties wish to informally discuss any issues that arise during the interim

18                  period, they may contact the courtroom deputy to schedule an informal telephonic

19                  conference.

20
     IT IS SO ORDERED.
21

22 Dated:        April 10, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                     3
